FILED IN COURT OF APPEALS
                                                          12th Court of Apr-eats District
March    5,   2015

Twelfth Court of Appeals
                                                                 MAR -9 2015
1517 West Front Street/ Suite 354
Tyler/    TX 75702                                             TYLER TEXAS
                                                          CATHY S. LUSK, CLERK
        Re:   Mandate


Dear    Clerk:


    Would you  please  use          the  enclosed postage   paid envelope
and  send  me  a  copy  of          the final mandate issued by the court
in the following case?

       Ronald C. Smith v. The      State   of   Texas
       Number: 12-13-00130-CR


       I have never received the      Court's mandate    in my case.

       Thank  you  for  your   kind        assistance   in this matter and I
hope to    hear from you soon.


Respect fully/



Clements      Unit   -   1815107
9601 Spur 591
Amarillo,      TX    79107-9606